J-S08001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TAISHA LESETTE SANTIAGO                    :
                                               :
                       Appellant               :   No. 1450 WDA 2018

         Appeal from the Judgment of Sentence Entered August 9, 2018
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0002661-2017


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                FILED MARCH 30, 2020

        Appellant, Taisha Lesette Santiago, appeals from the judgment of

sentence entered on August 9, 2018 following her jury trial convictions for

second-degree murder,1 criminal conspiracy to commit robbery,2 and two

counts of recklessly endangering another person.3          Upon review, we are

constrained to quash this appeal.

        The record reveals the following chronology of events. In June 2018,

following a five-day jury trial, Appellant was convicted of the aforementioned

crimes. On August 9, 2018, the trial court sentenced Appellant to life without

parole. Appellant did not file a post-sentence motion. On August 29, 2018,

____________________________________________


1   18 Pa.C.S.A. § 2502(b).

2   18 Pa.C.S.A. §§ 903 and 3701(a)(1)(iii).

3   18 Pa.C.S.A. § 2705.
J-S08001-20



Appellant filed a motion for extension of time to file an appeal. Appellant’s

Motion for Extension of Time to File an Appeal, 8/29/18, at 1. On August 30,

2018, the trial court granted Appellant’s motion. Trial Court Order, 8/30/18,

at 1. Appellant then filed her notice of appeal on October 8, 2018, more than

60 days from the imposition of her sentence. On appeal, Appellant challenges

the sufficiency of the evidence introduced in support of her convictions.

      Before reviewing Appellant’s claims, we must address the timeliness of

her appeal. The timeliness of an appeal implicates our jurisdiction, which we

may raise sua sponte. Commonwealth v. Andre, 17 A.3d 951, 957–958

(Pa. Super. 2011). In a criminal case, if no post-sentence motion is filed, a

notice of appeal must be “filed within 30 days of the imposition of the

judgment of sentence in open court.” Pa.R.A.P. 903(a); see also Pa.R.Crim.P.

720(A)(3).     Courts     cannot   enlarge   the   time   for   filing    an   appeal.

Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa. Super. 2007) (“A

court may not enlarge the time for filing a notice of appeal as a matter of

grace or indulgence.”).

      Herein, Appellant was sentenced on August 9, 2018.                 At that time,

“[she] was provided with sufficient and accurate information regarding the

time requirements for filing a post-sentence motion and for filing a notice of

appeal to this Court.” Commonwealth v. Dreves, 839 A.2d 1122, 1129 (Pa.

Super. 2003); see also N.T. Sentencing, 8/9/18, at 2-4. Appellant, however,

did not file a post-sentence motion and, as such, she needed to file her notice




                                      -2-
J-S08001-20



of appeal on or before September 10, 2018.4 Appellant, however, failed to do

so. Instead, Appellant’s counsel filed a motion for an extension of time to file

an appeal and did not file a notice of appeal until October 8, 2018, nearly 30

days after the time for filing a notice of appeal passed. As such, Appellant’s

appeal is manifestly untimely.            We therefore lack jurisdiction and are

precluded from addressing the merits of Appellant’s claims. Accordingly, we

quash this appeal. 5

____________________________________________


4Thirty days after August 9, 2018 – September 8, 2018 – was a Saturday.
Therefore, Appellant had until Monday, September 10, 2018 to timely file a
notice of appeal. See 1 Pa.C.S.A. § 1908.

5  This Court has, at times, declined to quash an appeal if “the failure to file a
timely appeal [results from] a breakdown in the court system.”
Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019). A
breakdown generally occurs if a trial court misstates or misinforms an
appellant regarding the rules governing post-sentence motions or the time for
filing an appeal. See Commonwealth v. Coolbaugh, 770 A.2d 788, 791
(Pa. Super. 2001) (explaining that this Court may decline to quash an untimely
appeal if “the problem arose as a result of the trial court’s misstatement of
the appeal period, which operated as a breakdown in the court’s operation.”).
In the instant appeal, the trial court properly informed Appellant of her
appellate rights at sentencing. See N.T. Sentencing, 8/9/18, at 2-4. The trial
court, however, granted Appellant’s motion requesting an extension of time
for filing an appeal which it lacked the power to do. See Reading Anthracite
Co. v. Rich, 577 A.2d 881, 886 (Pa. 1990) (“Trial courts . . . do not have the
jurisdiction or power to extend or obviate the time in which an appeal may be
lodged in [] appellate courts.”). We are unable to locate any published
authority holding that a trial court's errant grant of an appellant’s request to
extend the appeal period constitutes a breakdown in the court system.

Unpublished decisions from this Court, however, have held that the erroneous
grant of a motion or petition to extend the time for filing a notice of appeal is
a breakdown in the court’s system. See Commonwealth v. Brown, 2017
WL 1292384, *1, *2 n.7 (Pa. Super. April 6, 2017) (explaining that a



                                           -3-
J-S08001-20



       Appeal quashed.

       Judge Musmanno joins.

       Judge McCaffery files a Dissenting Memorandum.




____________________________________________


breakdown in the court system occurred “because the trial court erroneously
extended the time for [a]ppellant to file his appeal.”); Commonwealth v.
Keel, 2013 WL 11256504, *1, *4 (Pa. Super. Aug. 22, 2013) (holding that
“where counsel’s error in filing a late notice of appeal is attributable to the
PCRA court’s purported extension of the appeal period . . . a breakdown in
operation of the court occur[s].”).        In making this determination, the
aforementioned panels cited this Court’s prior decision in Coolbaugh to
support the conclusion that a trial court’s grant of a motion to extend the time
to file an appeal misleads a defendant and, as such, a breakdown occurs.
Coolbaugh, however, does not stand for this proposition. Indeed, the
Coolbaugh Court did not determine that a breakdown occurred because the
trial court erred in granting a motion to extend the time for filing an appeal.
Rather, a breakdown was found because, at the time of sentencing, the trial
court misstated the rules governing the time for filing a post-sentence motion
and an appeal. See Coolbaugh, 770 A.2d at 791. Accordingly, we conclude
that Brown and Keel misapplied Coolbaugh in holding that a trial court’s
errant grant of a motion to extend the time for filing an appeal constitutes a
breakdown in the system and decline to so find in the present case. Instead,
we conclude that because the trial court correctly advised Appellant of her
appellate rights at sentencing, its subsequent error in granting Appellant’s
motion for an extension of time to file an appeal does not constitute a
breakdown in the court system that enables us to consider the merits of
Appellant’s claims. See Dreves, 839 A.2d at 1129 n. 7 (explaining that
because the trial court correctly informed the appellant of his appellate rights
and did not “misstate[] or misinform[] the parties regarding the rules
governing . . . the time for filing an appeal” its subsequent error did not
constitute a breakdown in the court system).

                                           -4-
J-S08001-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020




                          -5-